United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                         April 3, 2008

                                             Before

                             JOHN L. COFFEY, Circuit Judge

                             KENNETH F. RIPPLE, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge



Nos.  06‐2901 & 06‐3252

ERIC JOELNER, FISH, INC. D/B/A                        Appeal from the United States 
XXXTREME  ENTERTAINMENT,  FREE                        District Court for the Southern 
SPEECH,  INC.,  and    FIRST  AMENDMENT,              District of Illinois.
INC., 
       Plaintiffs‐Appellees,                          No.  03 C 325

       v.                                             G. Patrick Murphy,
                                                      Judge.
THE  VILLAGE  OF  WASHINGTON  PARK,
ILLINOIS,
      Defendant‐Appellant.



                                            ORDER

       The opinion issued in the above‐entitled cause, Joelner v. Village of Washington Park, 508
F.3d 427 (7th Cir. 2007) is amended as follows:

        At page 433, column one, lines 21 and 22, the parenthetical “(from which the alcohol ban
is not severable)” is deleted.

       Now, on consideration of the Appellant’s Petition for Rehearing and the Answer to
Appellant’s Petition for Rehearing, filed herein, all of the judges on the original panel have
voted to deny rehearing.  It is, therefore, ORDERED that the Appellant’s Petition for Rehearing
is DENIED.